                    Case 1:19-mc-00145-TSC Document 200 Filed 08/18/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                      Brandon Bernard                          )
                             Plaintiff                         )
                                v.                             )      Case No. 19-mc-00145 (TSC)
                      William Barr, et al.                     )      In the Matter of the Federal Bureau of Prisons'
                            Defendant                          )      Execution Protocol Cases
                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Brandon Bernard                                                                                               .


Date:          08/18/2020                                                              /s/ Brendan B. Gants
                                                                                         Attorney’s signature


                                                                             Brendan B. Gants, DC Bar No. 1031419
                                                                                     Printed name and bar number
                                                                                    Munger, Tolles & Olson LLP
                                                                                       1155 F Street, NW
                                                                                             7th Floor
                                                                                     Washington, DC 20004
                                                                                               Address

                                                                                     brendan.gants@mto.com
                                                                                            E-mail address

                                                                                          (202) 220-1121
                                                                                          Telephone number

                                                                                          (202) 220-2300
                                                                                             FAX number
